Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2007

Frazier v. Amer Airlines Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3200




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Frazier v. Amer Airlines Inc" (2007). 2007 Decisions. Paper 800.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/800


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                Nos. 06-3200 and 3201


 PATTI FRAZIER, Individually and on behalf of others
  similarly situated; RICKY L. MARTIN, Individually
     and on behalf of others similarly situated; DAN
       BRIDGEMAN, Individually and on behalf
                of others similarly situated,

                                            Appellants in No. 06-3200

                          v.

 AMERICAN AIRLINES, INC.; TWA AIRLINES LLC


  BARBARA V. LEVY, Individually and on behalf of
           others similarly situated,

                                            Appellant in No. 06-3201

                          v.

 AMERICAN AIRLINES, INC; TWA AIRLINES LLC


    On Appeal from the United States District Court
             for the District of Delaware
       (D.C. Civ. Nos. 03-00734 and 03-00792)
      Honorable Joseph J. Farnan, District Judge


                Argued June 14, 2007

BEFORE: SMITH and GREENBERG, Circuit Judges, and
                               POLLAK,* District Judge

                                   (Filed:July 9, 2007)


                              OPINION OF THE COURT


Stephen H. Gardner (argued)
5646 Milton Street
Meadows Building
Dallas, TX 75206

   Attorney for Appellants

Steven J. Fineman
Frederick L. Cottrell, III
Richards, Layton & Finger
One Rodney Square
P.O. Box 551
Wilmington, DE 19899

Salvatore Romanello
Robert S. Berezin (argued)
Gregory S. Coleman
Richard Rothman
Weil, Gotshal & Manges
767 Fifth Avenue
27th Floor
New York, NY 10153

   Attorneys for Appellees




*Honorable Louis H. Pollak, Senior Judge of the United States District Court for the
Eastern District of Pennsylvania, sitting by designation.


GREENBERG, Circuit Judge.

                                            2
       These matters come on before the court on consolidated appeals from judgments

entered on May 25, 2006, in the district court in accordance with the district court’s

comprehensive memorandum opinion reported as Frazier v. American Airlines, Inc., 434

F. Supp. 2d 279 (D. Del. 2006). The district court exercised jurisdiction pursuant to 28

U.S.C. § 1332 and we have jurisdiction under 28 U.S.C. § 1291. Inasmuch as the appeals

are from summary judgments, we are exercising plenary review on this appeal. See In re

Ikon Office Solutions, Inc., 277 F.3d 658, 665 (3d Cir. 2002). Like the district court, we

will apply Delaware law, as the parties during oral argument before us did not object to

the use of that state’s law.

       After our review of this matter, we are in full accord with the judgments and

opinion of the district court and we will affirm the judgments entered on May 25, 2006,

for the reasons set forth in the district court’s opinion.




                                               3